department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed form tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter cc letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil numbers legend b cc d e e dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue sec_1 does the factual record in the administrative file demonstrate that you fail to meet the operational_test under sec_1_501_c_3_-1 of the treasury regulations yes for the reasons stated below do you meet the requirements under sec_501 of the code no for the reasons described below did you fail to submit additional information to the internal_revenue_service upon request and does your lack of response constitute another basis for denying your application under sec_501 of the code yes for the reasons stated below facts you are a b nonprofit non-stock corporation incorporated on date d your articles of incorporation state that you are organized and operated exclusively for one or more purposes as specified in sec_501 of the internal_revenue_code including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code your articles of incorporation state that your specific purpose is to p rovide charitable assistance to strengthen and support families and communities in need the means of providing such charitable assistance include but are not limited to debt and mortgage counseling and assistance your application_for exemption states that you plan to conduct the following activities you will provide financial assistance to individuals and families for charitable causes and mortgage assistance to those who have been determined to be in financial need you will provide support to c organizations you will provide mortgage counseling and debt counseling to those who have been determined to be in need you will provide food and transportation to those who have been determined to be in financial need you will provide tuition to those who attend school college or vocational training you will operate in foreign_country c you provided additional information in response to our inquiry letters which indicates the following you will no longer operate in foreign countries including c you will provide mortgage assistance programs your mortgage program will in terms of time and resources the of your total activities consist of by and with sick disabled situations however you selection criteria will be based on demonstration of financial need and loss of employment you did not define how you determine the financial need you will give priority to very low-income and low-income families veterans elderly and case families individually what percentage of your beneficiaries will actually consist of very low-income and low- income families as a result of the priority selection the grant application form for your assistance program is a one-page form requesting name date of birth address phone numbers email address nature of financial hardship money needed and how the money will be used it does not ask the applicant's income or assets you later stated that you will collect income and expense data from applicants treat each provide circumstances will you also did and not you provided the following two examples that illustrate how you select the beneficiaries of your mortgage assistance program example you may select a single-mother in the low-income bracket to provide the funding for of her outstanding mortgage loan value example you may select a family where the primary breadwinner is working on a college degree while working full-time to support the family the level of assistance until graduation date cover the mortgage payments each month could be to you will provide mortgage counseling and public however you did not provide any details on how you will conduct your mortgage counseling and debt counseling this activity will consist of of your total activities debt counseling to the administrative activities will consist of the remaining five percent of your activities you did not explain what happened to your other planned activities support to c providing organizations scholarships transportation providing people needy food and and to you state your initial funding will be from the family of e who is your president and the son-in-law of f who is your secretary we requested further details about your mortgage and debt counseling on two separate occasions and the following illustrates how much and what you provided to our inquiry questions we requested the selection criteria for your mortgage assistance you did not reply to this question at all e e e e we requested copies of all the forms agreements and applications that are used for mortgage and debt counseling you did not provide any forms citing you do not have any current forms and agreements twice you first replied that you would use forms that other non-profit organizations use you later replied that you are planning to create the documents we asked you to provide a detailed description of the financial credit and housing related education and counseling services sessions twice you first replied that you have not developed but will include topics such as creating a budget sticking to a budget debt management strategies for getting out of debt etc response you also stated that it is possible that you will not actually participate in the counseling and training sessions but will partner with another non-profit organization that is already providing the service in the second response you repeated what you answered in your first we asked you to provide the materials of mortgage and debt counseling for students and instructors you stated that none of the materials have been developed and you will send the materials to us after you define the courses you did not explain how you define the courses we requested your schedules of mortgage and debt counseling you stated that you do not have a schedule of the courses sessions you indicate in an attachment to your application that you may request a donation have no limitation on who law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no net_earnings inures to the benefit of any private_shareholder_or_individual of the part sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization- provides credit_counseling_services tailored i circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental specific needs and the to to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and iii except to the extent allowed by state law prohibits charging any fee based in whole or a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan part on in d at all times the organization has a board_of directors or other governing body- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and if an operated exclusively for one or more of the purposes specified in such section is not it organization fails to meet either the organizational_test or the operational_test exempt c -1 c of the regulations provides that section exclusively for exempt purposes only if exempt purposes specified in sec_501 of the code engage in substantial activities that fail to further an exempt_purpose an organization operates it engages primarily in activities that accomplish an organization must not c -1 d ii of the regulations provides that section not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an organization is sec_1_501_c_3_-1 of the regulations defines in pertinent part the term charitable as used in its generally accepted legal sense including relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency revrul_69_175 1969_1_cb_149 held that an organization formed by the parents of pupils attending a private school to provide bus transportation to the children whose parents belong to the organization serves private interest rather than public interest revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment its operating funds were mainly obtained from federal loans and contributions from the general_public the ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 revrul_72_147 1972_1_cb_147 in which an organization formed to provide housing to low income families was held not to be exempt under sec_501 because it gave preference to low income families employed on a farm owned by the individual who created and controlled the organization the revenue_ruling reasoned that even though the organization was providing housing for low-income families the fact that all families occupying the housing were farm employees of the creator of the organization demonstrated that the organization was operated for a private benefit revrul_2006_27 2006_21_cb_915 situation finds that an organization x that as a substantial part of its activities i makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home ii offers financial counseling seminars and conducts other educational activities to help prepare potential low-income homebuyers for the responsibility of homeownership iii ensures that the dwelling is habitable iv structures its grant making process to ensure that its staff awarding the grants does not know the identity of the party selling the home or the identities of any other parties v rejects any contributions that are contingent on the sale of a particular property or properties and vi conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public qualifies for exemption from federal_income_tax under sec_501 of the code a nonprofit corporation formed to combat community deterioration in an situation z is economically depressed area that has suffered a major loss of population and jobs z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a substantial part z makes down payment assistance available to eligible home buyers who wish to purchase the newly- constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in this situation the organization is operated exclusively for charitable purposes and qualifies for exemption from federal_income_tax as an organization described in sec_501 activities its of section dollar_figure of revproc_2012_9 r b provides that exempt status may be recognized in advance of the organization’s operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 exemption is a privilege for an organization claiming the benefits of sec_501 a matter of legislative grace rather than right 470_f2d_849 cir cert_denied 414_us_864 in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact the church in boston v commissioner of internal_revenue_service 71_tc_102 the tax_court held that the church did not satisfy the operational_test of sec_1_501_c_3_-1 because the church's grant program was a nonexempt activity that was more than incidental to the court also affirmed the commissioner's determination that the church failed to establish that its grant program constituted an activity in furtherance of an exemption purpose its overall purpose in 82_tc_215 an organization was formed to provide education and to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code but failed charity 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service's denial stated it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace application of law activity primary your to homeowners this activity is not charitable under sec_501 of the code you do not individuals limit assistance to low-income families the mortgage and assistance mortgage providing financial consists financial and and_ of it is it shows that both organized an organization cannot be recognized as exempt under sec_501 exclusively unless charitable educational or other exempt purposes you failed to meet the operational_test of sec_1_501_c_3_-1 of the regulations because you are organized for a substantial private purpose and operate in a manner that will benefit private shareholders or individuals see sec_1_501_c_3_-1 of the regulations above further details for this application of law are set forth below and operated exclusively for you are not operated exclusively for charitable purposes you do not operate for one or more exempt purposes under sec_501 of the code and your net_earnings inures in part to the benefit of private individuals your mortgage and financial assistance to particular homebuyers does not warrant a charitable act if it does not exclusively provide relief to the poor the distressed or the underprivileged in your case you do not exclusively limit your mortgage and financial assistance to the poor distressed or underprivileged you are not like the organizations described in the that those organizations favorable situations distributed funds to low-income individuals all individuals in contrast your services are open to ruls and in rev in we considered whether your purpose is charitable as the term is defined in sec_1_501_c_3_-1 of the regulations above however your mortgage assistance does not fall within the broad outlines of charity as developed by judicial decisions and illustrated in sec_1_501_c_3_-1 of the regulations because you do not limit your beneficiaries exclusively to the poor distressed or underprivileged you consistently mentioned you will provide your mortgage assistance to people in need and give priority to low-income families but you never actually defined what you meant by need nor did you indicate how you would limit your mortgage assistance to a charitable_class you never provided a clear selectiun criteria or may contribute to any homeowners therefore you failed to establish that your mortgage and financial assistance would be exclusively charitable or income limit for your beneficiaries and indicated you will you have a substantial non-exempt purpose the organizations in rev ruls and conducted direct exempt_activities such as providing housing to low-income people and transportation to school children however exemption was disallowed because the organizations could not overcome significant and direct private benefit in better business bureau of washington d c inc v united_states above the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in your case you failed to substantiate that your mortgage and financial assistance is set up see harding hospital inc and christian echoes exclusively for charitable purposes v united_states above as a number of courts have ruled it national ministry inc is incumbent upon an organization seeking a ruling recognizing its tax-exempt status to carry the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact the situation in the church in boston v commissioner also highlights your non-exempt purposes you state in the application that you have no limitation on who may request a donation this infers that your insiders may also request such a donation the court in church in boston upheld the service’s denial of the organization’s application the organization had made grants to a number of individuals when the service requested information on these grants the organization stated they were grants to its members the court found that the organization was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the court ruled that this lack of information precluded the service from determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of a charitable purpose this is similar to your activities in that you do not limit your grants to low-income individuals failure to establish qualification for recognition of exempt status we asked you about your grant program in response you state you have no current you also state the exact process hasn't been established yet forms applications etc and the criteria for selection and approval has not been developed under sec_1_501_c_3_-1 of the regulations an organization must establish that not organized or operated for the benefit of private interests such as founders officers and other insiders you have not established that you are not organized or operated for the benefit of your officers is it you are similar to the organization in new dynamics foundation in that court case the foundation served significant non-exempt purposes that focused primarily on providing personal rather than public benefits to donors similar to new dynamics you serve significant non-exempt purposes by not limiting your grants to persons who are poor similar to the organization in la verdad you have failed to distressed or underprivileged provide sufficient details regarding your operations as stated in harding hospital an organization has the burden of proving that it satisfies the requirements of the particular exemption statute for in several instances you did not provide explanations required by the application example you did not provide enough details on your mortgage and credit counseling which is a substantial part of your activity you were twice asked to describe your mortgage and credit counseling in further details in terms of actual contents and outline of the application process you did not provide this information similarly you were twice asked to provide the materials of your mortgage and credit counseling you did not provide any materials a few examples why you failed you just cited that you have not developed them we also asked a time and location schedule of your mortgage and debt counseling you did not provide the schedule either these are just to provide the information that was requested as illustrated above there are numerous other instances where you failed to provide detailed information requested you did not show that your mortgage and credit counseling will be carried out exclusively for any exempt purposes including educational_purposes because you to present any educational or other exempt_purpose methodology in your mortgage and financial counseling activity you failed to establish that your mortgage and credit counseling is charitable or educational under sec_501 of the code failed of your total there are several contradictions and inconsistencies in your application_for example you initially stated that you will support c organizations provide food and transportation to needy people and provide scholarships in your application however you later stated that your mortgage and financial assistance will consist of activity mortgage and debt counseling will consist of and administrative activities will consist of contradicting your initial statement that you will conduct other charitable activities similarly your grant application form that applicants fill out for mortgage and financial assistance contradicts the statement that you will give priority to low-income and elderly in your response because it does not ask about the applicant's income or assets you also stated that you will conduct mortgage and financial counseling in your application in another response you stated that you may not participate in the counseling and training sessions instead you will partner with another non-profit organization this exemplifies how you did not provide your future activities in detail or with clarity but rather provided unclear and inconsistent narratives thus you are similar to the organization in new dynamics foundation v or nonspecific information you provided is not sufficient to establish entitlement to tax-exempt status states above because the inconsistent vague united see sec_1_501_c_3_-1 of the regulations in order to be eligible for recognition of tax-exempt status under sec_501 an organization must establish that it is both organized and operated exclusively for one or more exempt purposes although the provision of mortgage and financial counseling may be an exempt_purpose you did not provide sufficient information about how you planned to conduct your activities to permit us to determine whether they will advance these purposes as required by revproc_2012_9 sec_4 therefore you failed to provide an adequate basis for us to determine that you are organized and operated exclusively for exempt purposes we are entitled to draw inferences from the missing information see la verdad v commissioner and_harding hospital above accordingly we conclude that you have not met your burden that you are operating exclusively for exempt purposes under sec_501 of the code conclusion the factual record in the administrative file demonstrates that you fail to meet the operational_test because your activities in providing grants to persons who are not poor distressed or underprivileged does not further a charitable purpose you do not serve public rather than private interests as stipulated by sec_1 c - d ii of the regulations you do not meet the requirements under sec_501 of the code sec_501 defines credit_counseling_services as the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit or the assisting of individuals and families with financial problems by providing them with counseling or sec_501 of the code states a c or c organization that engages in substantial credit_counseling_services must provide such services tailored to the specific needs and circumstances of consumers your activities do not tailor your services to the specific needs and circumstances of consumers a combination of activities above or in you have failed to submit additional information to the internal_revenue_service upon request consequently you have failed to demonstrate to the satisfaction of the service that you qualify for exemption in accordance with section dollar_figure of revproc_2012_9 your lack of response constitutes in and of itself another basis for denying your application under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues information affects the types of information that should be included in your appeal can be found on page of publication these items include a statement that the organization wants to appeal the determination the organization’s name address and employer_identification_number the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct representative prepared appeal stating that and the the an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 be issued in any provides in proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs a declaratory_judgment or decree shall part that not lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
